      Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 1 of 13 PageID #: 1




ALB:NDB/RSB
F. #2020R00860

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------X
 UNITED STATES OF AMERICA                            INDICTMENT
        - against-                                            1:20-cr-00500 (SJ)(CLP)
                                                      Cr. No. - - - - - - - - - - -
                                                      (T. 8, U.S.C., §§ 1324(a)(2)(B)(ii) and
     HAIYAN LIAO,                                       1324(b); T. 18, U.S.C., §§ 371, 982(a)(l),
     also known as "daisy_liao," and                    982(a)(6)(A), 982(b)(l), 1956(h), 2 and
 NED MICHAEL MORIEARTY,
                                                        3551 et seq.; T. 21, U.S.C., § 853(p);
     also known as "dr_mikem,"
                                                        T. 28, U.S.C., § 246l(c))
                           Defendants.

-----------------------------X
THE GRAND JURY CHARGES:

                                         INTRODUCTION

                At all times relevant to this Indictment, unless otherwise indicated:

I.       The B-1/B-2 Visa Program

                1.     Generally, a foreign national ("Alien") who wished to enter the United

States was required to first obtain a visa from the United States Government: either a
nonimmigrant visa for a temporary stay, or an immigrant visa for permanent residence. The

Department of State ("DOS") issued nonimmigrant visas for persons who wanted to enter the

United States: temporarily for business under visa category B-1; for tourism, under visa

category B-2; or both purposes under visa category B-1/B-2 (collectively "Visitor Visas").

Visitor Visas were valid for 10 years after issuance.

                2.     To obtain a Visitor Visa, an Alien was required to submit a

Nonimmigrant Visa Application ("Form DS-160") to DOS and schedule an appointment for
      Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 2 of 13 PageID #: 2




a Visitor Visa interview. Generally, the visa interview would take place at a United States

Embassy or Consulate in the Alien's home country. The Form DS-160 included questions

related to an Alien's purported tourist or business activities. An Alien was required to

answer these questions under penalty of perjury, pursuant to Title 28, United States Code,

Section 1746.

                 3.    Receiving a Visitor Visa from DOS was a privilege, not a right. To be

granted a nonimmigrant visa to visit the United States, applicants were required to overcome

the presumption in the Immigration and Nationality Act, set forth in Title 8, United States

Code, Section l l 84(b), that all visa applicants are immigrants who intend to remain in the

United States.

II.      The Defendants

                 4.    The defendant HAIYAN LIAO, also known as "daisy_liao," was a

Chinese-born, naturalized United States citizen and resident of Las Vegas, Nevada.

                 5.    The defendant NED MICHAEL MORIEARTY, also known as

"dr_mikem," was a United States citizen and resident o:fLas Vegas;Nevada. MORIEARTY

lived with LIAO.

III.     The Scheme to Unlawfully Bring Aliens to the United States

                 6.    In or about and between January 2014 and December 2015, both dates

being approximate and inclusive, the defendants HAIYAN LIAO, also known as

"daisy_liao," and NED MICHAEL MORIEARTY, also known as "dr_mikem," together

with others, engaged in a scheme to assist Aliens seeking to enter the United States and

charge them fees for fraudulently obtaining Visitor Visas by submitting and causing to be




                                               2
        Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 3 of 13 PageID #: 3




   submitted, Forms DS-160 containing false statements and fraudulent supporting documents

   to the United States Consulate in Guangzhou, China.

                   7.     As part of the scheme, the defendants HAIYAN LIAO and NED

   MICHAEL MORIEARTY and their co-conspirators obtained fraudulent documents for

   Aliens to present to DOS's Bureau of Consular Affairs officers during their Visitor Visa

   interviews. Among other things, the defendants and their co-conspirators obtained fake birth
   certificates, national identity cards, property deeds and employment verification for Aliens to

   make it appear as though they had strong ties to the People's Republic of China ("China")

   and were likely to return to China, thereby increasing the likelihood that the. Alieris would be

   issued visas.

                   8.     The defendants HAIYAN LIAO and NED 11MICHAEL MORIEARTY

   and their co-conspirators then met with Alien applicants and instructed them to answer

   questions falsely during their visa interviews and provided the Aliens with fraudulent

   documents to use during their visa interviews.

                   9.    ·In exchange for obtaining Visitor Visas for the Aliens by facilitating

   the submission o:f:fra.udulent Parms og-160 to oog•s llurcau o:f'Consular Af':f'a.;rs and


   coaching the Aliens to provide false information during their interviews, the defendants

   HAIYAN LIAO and NED MICHAEL MORIEARTY and their co-conspirators were paid

   thousands of dollars by the Alien visa applicants.

                   10.    To further the scheme, for those Aliens whose applications were

   approved, the defendants HAIYAN LIAO and NED MICHAEL MORIEARTY and their co-

   conspirators facilitated the Aliens' travel to the United States, including to Queens and

   Brooklyn, New York, which included purchasing their airline tickets, accompanying them on

                                                    3


-----   ·-----------···----   ...              ·--- · - - - - - -
   Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 4 of 13 PageID #: 4




the flights to the United States, and instructing them how to clear customs once they arrived

in the United States.

                                       COUNT ONE
                          (Conspiracy to Commit Visa Fraud and
              Unlawfully Bring Aliens into the United States for Financial Gain)

               11.      The allegations contained in paragraphs one through 10 are realleged

and incorporated as if fully set forth in this paragraph.

               12.      In or about and between January 2014 and December 2015, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants HAIYAN LIAO, also known as "daisy_liao," and NED MICHAEL

MORIEARTY, also known as "dr_mikem," together with others, did knowingly and

willfully conspire to commit one or more offenses against the United States, to wit:

                        (a)    to defraud the United States by impeding, impairing and

obstruct~ng the lawful governmental functions of DOS to administer, regulate, and enforce

the regulations and laws relating to the implementation of the B-1/B-2 visa program and to

bring Aliens from China by means of B-1 and B-2 visas for the purpose of evading a

provision of the immigration laV11s of the United States and to have individuals apply for B-1

and B-2 visas for the purpose of evading a provision of the immigration laws of the United

States, contrary to Title 18, United States Code, Section 1546;

                        (b)    to knowingly subscribe as true, under penalty of perjury under

Title 28, United States Code, Section 1746, one or more false statements with respect to

material facts in applications, affidavits and other documents required by the immigration

laws and regulations prescribed thereunder, to wit: Forms DS-160, and knowingly present



                                                 4
            Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 5 of 13 PageID #: 5




        such applications, affidavits and other documents, which contained false statements, and

        failed to contain any reasonable basis in law or fact, contrary to Title 18, United States Code,

         Section 1546(a); and

                                     (c)    to bring, in any manner whatsoever, one or more Aliens to the

         United States, for the purpose of commercial advantage and private financial gain, knowing

         and in reckless disregard of the fact that ·such Aliens had not received prior official
         authorization to come to, enter, and reside in the United States, regardless of any official

         action which may later be taken with respect to such Aliens, contrary to Title 8, United States

         Code, Sections 1324(a)(2)(B)(ii).

                            13.      In furtherance of the conspiracy and to effect its objects, within the

         fa1.stern District of New York and elsewhere, the defendants HAIYAN LIAO, also known as

         "daisy_liao," and NED MICHAEL MORIEARTY, also known as "dr_mikem," together

         with others, did commit and caus.ed to be committed, among others, the following:

                                                       OVERT ACTS

                                     (a)    On or about March 21, 2015, LIAO, together with others,

         caused a Form DS-160 containing :f'alse statements to be submitted 1:o the United States


         Consulate in Guangzhou, China, in order to obtain a B-1 /B-2 visa for Alien I, an individual

         whose identity is known to the Grand Jury.

                                     (b)    On or about March 24, 2015, LIAO met with Alien I in

         Guangzhou, China, to prepare Alien I to answer questions and provide false information to

         DOS 's Bureau of Consular Affairs during the Visitor Visa interview. At the meeting, LIAO

         provided Alien I with fraudulent documents to present at the Visitor Visa interview.




                                                               5


- - - - - -·---   ·--··   ·-------
   Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 6 of 13 PageID #: 6




                      (c)     On or about March 24, 2015, LIAO sent herself an email that

attached a copy of a false birth certificate for Alien 1, which Alien 1 used, as instructed by

defendant LIAO, the following day at Alien 1's Visitor Visa interview at the United States

Consulate in Guangzhou, China.

                      (d)    On or about May 8, 2015, LIAO accompanied Alien 1 on a

flight from Seoul, South Korea to Las Vegas, Nevada.

                      (e)    On or about May 9, 2015, LIAO and MORIEARTY

accompanied Alien 1 on a flight from Las Vegas, Nevada to Denver, Colorado, and

ultimately arriving in Queens, New York.

                      (f)     On or about June 3, 2015, MORIEARTY sent an email to LIAO

that attached a picture of a national identification card for Individual 1, an individual whose

identity is known to the Grand Jury.

                      (g)     On or about June 3, 2015, MORIEARTY sent an email to LIAO

with an attached picture of a national identification card for Individual 2, an individual

whose identity is known to the Grand Jury.

                      (h)     On or about August 4, 2015, LIAO caused a Form DS-160

containing false statements to be submitted to the United States Consulate in Guangzhou,

China, in order to obtain a Visitor Visa for Alien 2, an individual whose identity is known to

the Grand Jury. The DS-160 listed Individual 2 as Alien 2's father, which, in fact, was not

true.

                      (i)     On or about August 11, 2015, LIAO met with Alien 2 in

Guangzhou, China, and instructed Alien 2 to answer questions falsely during the Visitor Visa

interview.

                                                6
    Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 7 of 13 PageID #: 7




                      (i)     On or about August 12, 2015, as instructed by LIAO, Alien 2

provided false information to DOS's Bureau of Consular Affairs during Alien 2's Visitor

Visa interview at the United States Consulate in Guangzhou, China.

                      (k)     On or about September 11, 2015, LIAO accompanied Alien 2

on a flight from Seoul, South Korea to Las Vegas, Nevada.

                      (1)     On or about September 14, 2015, LIAO accompanied Alien 2
on flights from Las Vegas, Nevada to Minneapolis-St. Paul, Minnesota, and ultimately

arriving in Queens, New York on or about September 15, 2015.

                       (m)    On or about December 13, 2015, LIAO caused a Form DS-160

containing false statements to be submitted to the United States Consulate in Guangzhou,

China, in order to obtain a Visitor Visa for Alien-3, an individual whose identity is known to

the Grand Jury. The DS-160 listed Individual 1 as Alien 3's mother, which, in fact, was not

true.

                       (n)    On or about December 20, 2015, LIAO met with Alien 3, an

individual whose identity is known to the Grand Jury, in Guangzhou, China, to prepare Alien

3 to ansv.,er questions during the Visitor Visa intervievv. At the meeting, LIAO provided


Alien 3 with fraudulent documents including a birth certificate, marriage certificate and

vehicle title, to present at the Visitor Visa interview.

                       (o)    On or about December 21, 2015, as instructed by LIAO, Alien 3

provided false information and fraudulent documents to DOS's Bureau of Consular Affairs

during Alien 3's Visitor Visa interview at the United States Consulate in Guangzhou, China.

               (Title 18, United States Code, Sections 371 and 3551 et seq.)




                                                 7
   Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 8 of 13 PageID #: 8




                            COUNTS TWO THROUGH FIVE
            (Unlawfully Bringing Aliens into the United States for Financial Gain)

               14.     The allegations contained in paragraphs one through 10 are realleged

and incorp(?rated as though fully set forth in this paragraph.

               15.     On or about the approximate dates set forth below, within the Eastern

District of New York and elsewhere, the defendants HAIYAN LIAO, also known as

"daisy_liao," and NED MICHAEL MORIEARTY, also known as "dr_mikem," together ·

with others, did knowingly and intentionally bring, in any manner whatsoever, one or more

Aliens whose identities are known to the Grand Jury, as set forth below, to the United States,

for the purpose of commercial advantage and private financial gain, knowing and in reckless

disregard of the fact that such Aliens had not received prior official authorization to come to,

enter, and reside in the United States, regardless of any official action which may later be

taken with respect to such Aliens:

                COUNT                        DATE                      ALIEN
                  TWO                    May 8, 2015                  ALIEN 1
                 THREE                September 11, 2015              ALIEN2
                 FOUR                    May 8, 2015                  ALIEN4
                     FIVE             September 11, 2015              ALIEN 5

               (Title 8, United States Code, Section 1324(a)(2)(B)(ii); Title 18, United States

Code, Sections 2 and 3551 et seq.)

                                       COUNT SIX
                               (Money Laundering Conspiracy)

               16.     The allegations contained in paragraphs one through 10 are realleged

and incorporated as though fully set forth in this paragraph.




                                                8
     Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 9 of 13 PageID #: 9




               17.    In or about and between January 2014 and December 2015, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants HAIYAN LIAO, also known as "daisy_liao," and NED MICHAEL

MORIEARTY, also known as "dr_mikem," together with others, did knowingly and

intentionally conspire to transport, transmit and transfer one or more monetary instruments

and funds to one or more places in the United States from and through one or more places
outside the United States, to wit: the transmittal an4 transfer of United States currency

through wire transmissions of funds from China to the United States, knowing that the

 monetary instruments and funds involved in the transportation, transmission and transfer

 would represent the proceeds of some form of unlawful activity, to wit: bringing one or more

 Aliens to the United States in violation of Title 8, United States Code, Section 1324(a)(2),

 and knowing that the transportations, transmissions and transfers would be designed in whole

 and in part to conceal and disguise the nature, location, source, ownership and control of the

 proceeds of the specified unlawful activity, contrary to Title 18, United States Code, Section

. 1956(a)(2)(B)(i).

                (Title 18, United States Code, Sections l9S6(h) and 3551   ~   seCJ.)


                         CRIMINAL FORFEITURE ALLEGATIONS
                          AS TO COUNTS ONE THROUGH FIVE

                18.    The United States hereby gives notice to the defendants that, upon their

 conviction of the offenses charged in Counts One through Five, the government will seek

 forfeiture in accordance with (a) Title 8, United States Code, Section 1324(b) and Title 28,

 United States Code, Section 2461 (c), which require any person convicted of such offenses to

 forfeit: (i) any conveyance, including any vessel, vehicle or aircraft used in the commission


                                                9
  Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 10 of 13 PageID #: 10




of such offenses; (ii) any property, real or personal, that is used to facilitate or is intended to

be used to facilitate the commission of such offenses; and (iii) the gross proceeds of such

offenses, and/or (b) Title 18, United States Code, Section 982(a)(6)(A), which requires any

person convicted of such offenses to forfeit of: (i) any conveyance, including any vessel,

vehicle or aircraft used in the commission of such offense; and (ii) any property, real or

personal, that constitutes, or is derived from or is traceable to, proceeds obtained directly or

indirectly from the commission of such offenses or that is used to facilitate, or is intended to

be used to facilitate, the commission of such offenses.

                19.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         ( e)    has been commingled with other property which cannot be

divided Vll'ithout difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any

other property of the defendants up to the value of the forfeitable property described in this

forfeiture allegation.

                (Title 8, United States Code, Section 1324(b); Title 18, United States Code,

Sections 982(a)(6)(A) and 982(b)(l); Title 21, United States Code, Section 853(p); Title 28,

United States Code, Section 2461(c))

                                                   10
  Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 11 of 13 PageID #: 11




                        CRIMINAL FORFEITURE ALLEGATION
                                AS TO COUNT SIX
              20.    The United States hereby gives notice to the defendants that, upon their

conviction of the offense charged in Count Seven, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(l), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

              21.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Secti~n 982(b)(1 ), to seek forfeiture of any




                                                11
  Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 12 of 13 PageID #: 12




other property of the defendants up to the value of the forfeitable property described in this

forfeiture allegation.

               (Title 18, United States Code, Sections 982(a)(l) and 982(b)(l); Title 21,

United States Code, Section 853(p))




                                                               A TRUE BILL




SETHD. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK



  r~~
TERESA MCHENRY~
CHIEF, HUMAN RIGHTS AND SPECIAL
PROSECUTIONS SECTION
CRIMINAL DIVISION
DEPARTMENT OF JUSTICE




                                               12
                  Case 1:20-cr-00500-SJ Document 1 Filed 11/05/20 Page 13 of 13 PageID #: 13


F.#: 2020R00860
FORMDBD-34                No.
JUN. 85

                                 UNITED STATES DISTRICT COURT
                                            EASTERN District of NEW YORK

                                                    CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA.
                                                                  vs.

                              HAIY.AN LIAO, also known as "daisy liao" and NED kHCHSEL
                                        MORIE.ARTJ: also known as "dr_mikem, "
                                                                                          Defendants.


                                                      INDICTMENT
                             (T. 8, U.S.C., §§ I324(a)(2)(B)(ii) and 1324(b); T. 18, U.S.C., §§ 371,
                             982(a)(l), 982(a)(6)(A), 982(b)(1), 1956(h), 2 and 3551 et_gg.; T. 21.
                                           U.S.C., § 853(p); T. 28, U.S.C., § 246I(c))

                                A true billifuJ   ~ ~
                                                                                             Fore erson

                          Filed in open court this---------·-·- ______ dal',

                          of------------ A.D. 20 ____ _

                                                                                                  Clerk


                          Bail,$

                                   Nomi D. Berenson, Assistant U.S. Attorney (718) 254-6308
